Citation Nr: 0005673	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-27 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for low back 
disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1995.  He filed claims in September 1995.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for low back disability and pes planus in December 
1995, and the veteran appealed its decisions as to those 
issues.  

Also in December 1995, the RO granted service connection for 
left ankle strain and left ear hearing loss disability, and 
assigned each a noncompensable rating.  Further, the RO in 
December 1995 denied the veteran a compensable rating for 
multiple noncompensable service-connected disabilities in 
light of 38 C.F.R. § 3.324 (1999), and denied service 
connection for right ear hearing loss disability.  

The veteran filed a notice of disagreement with the denial of 
service connection for right ear hearing loss disability, but 
did not perfect his appeal of that issue by filing a 
substantive appeal.  Accordingly, that issue is not before 
the Board of Veterans' Appeals (Board) for review on appeal.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).  

The veteran filed a notice of disagreement with the denial of 
a compensable rating for multiple noncompensable disabilities 
under 38 C.F.R. § 3.324 in June 1996.  In April 1997, the RO 
granted benefits pursuant to 38 C.F.R. § 3.324, effective 
from September 1995.  Accordingly, that issue having been 
fully resolved in the veteran's favor, it is not on appeal.  
38 U.S.C.A. § 7104 (West 1991).

The veteran failed to report for an RO hearing which was 
scheduled in December 1999.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's bilateral pes 
planus disability had its onset during service. 

2.  There is plausible evidence of record of in-service low 
back disease or injury, and of current low back disability, 
and of a nexus between the two.



CONCLUSIONS OF LAW

1. Pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for low back disability 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for two disabilities.  
In the interest of clarity, law and regulations pertinent to 
service connection claims will first be set forth, followed 
by factual backgrounds and analyses of the claims at issue.  

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A.  § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1999).

Congenital or developmental defects may not be service 
connected as they are not diseases or injuries under the law.  
38 C.F.R. §§ 3.303, 4.9.  The General Counsel of VA has 
noted, however, in a presidential opinion, that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant disability.  
O.G.C. Prec. 82-90, 55 Fed. Reg. 45,711 (1990).  See Win v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The three prong test listed 
above is known as the Caluza well groundedness test.


Entitlement to service connection for pes planus.

Factual background

The veteran's August 1975 service entrance examination report 
did not diagnose pes planus.  

The veteran received treatment in service for foot pain 
complaints, at times assessed as pes planus and at other 
times assessed as plantar fasciitis and plantar arch strain.  
In October 1993, he was issued a permanent profile due to 
foot problems.  

On service discharge examination in April 1995, the veteran 
stated that he was wearing orthotics for flat feet, but that 
he still felt arch strain.  The examining physician on 
service discharge examination reported a diagnosis of 
bilateral flexible pes planus and referred to the October 
1993 profile report.   

A VA examination was conducted in October 1995.  At the time, 
he reported having foot problems since 1975, and he indicated 
that he was diagnosed as having flat feet in 1977.  He 
reported that he could stand or walk for about 45 minutes 
before developing pain in his feet.  Clinically, there was 
virtually no arch on either foot, with the entire arch 
touching the floor on weight-bearing.  The diagnosis was pes 
planus.  

Analysis

Initially, the Board must determine whether the claim is well 
grounded.  The first prong of the Caluza well groundedness 
test is met, as there is competent medical evidence of record 
of current pes planus disability, as reflected by the service 
discharge examination report.  The second prong of the Caluza 
well groundedness test is also met, as the veteran was 
treated for pes planus in service.  The third prong of the 
Caluza well groundedness test is also met, as pes planus was 
diagnosed on service discharge examination and the veteran 
filed his claim for service connection for it within a year 
of service discharge.  Hampton v. Gober, 10 Vet. App. 481 
(1997).

Since the three prongs of the Caluza well groundedness test 
are met, it must be concluded that the claim is well 
grounded.  As such, the Board must consider the claim on its 
merits, weighing the evidence for and against service 
connection.  See 38 U.S.C.A. § 5107(b).

In this case, pes planus was not shown on service entrance 
examination, so it must be presumed that it did not exist 
prior to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
Foot problems were then shown in service, starting in October 
1982.  Pes planus thus was initially diagnosed during 
service, was diagnosed on the veteran's retirement physical 
examination and has been diagnosed after service.  There are 
no indications that pes planus is not due to service.  As 
such, service connection will be granted.

Entitlement to service connection for low back disability.  

Factual background

The veteran's August 1975 service entrance examination report 
did not diagnose low back disability.  

Service medical records show treatment for back pain 
complaints in service and a December 1987 orthopedic 
consultation report containing a diagnosis of sacralization 
of L5, based on X-rays, maybe or maybe not causing low back 
pain.  

On service discharge examination in April 1995, the veteran 
reported that he experienced fairly constant low back pain.  
The veteran's April 1995 service discharge examination report 
referred to the December 1987 orthopedic consultation report 
in indicating that the veteran had chronic back disability 
and that earlier a congenital deformity -- sacralization of 
L5 -- had been diagnosed.  

A VA orthopedic examination was conducted in November 1995.  
The veteran reported that during service he fell and hurt his 
back but was treated conservatively, and that it got better, 
but that since then, he had had low back pain on marching 
with a heavy backpack in place.  Clinically, there was some 
pain on bending.  X-rays were negative.  The diagnosis was 
mild intermittent low back strain.  

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
low back disability.  The second prong of the Caluza well 
groundedness test is also met, as the veteran was treated for 
back problems in service.  The third prong of the Caluza well 
groundedness test is also met, as a low back disability was 
diagnosed on service discharge examination; as such, there is 
a plausible nexus between it and service.  See Hampton, 
supra.

Since the three prongs of the Caluza well groundedness test 
are met, it must be concluded that the claim is well 
grounded.  Further discussion of this claim is contained in 
the REMAND section below.


ORDER

Entitlement to service connection for pes planus is granted.  

The claim of entitlement to service connection for a low back 
disability is well grounded.  To that extent only, the appeal 
is allowed as to this issue.


REMAND

Entitlement to service connection for low back disability.  

As discussed above, the veteran was treated for low back pain 
during service.  However, this was attributed to a congenital 
problem, sacralization of L5.  As discussed above, service 
connection may not be granted for congenital disabilities, 
except by way of aggravation.  The Board notes, however, that 
the physician who conducted the veteran's service discharge 
examination and indicated that the veteran had a congenital 
back disability does not appear to have investigated its 
source on his own, but instead appears to have relied on the 
1987 medical opinion.  Moreover, the physician who diagnosed 
sacralization in service indicated essentially that while he 
felt that it existed, he did not feel that it necessarily 
explained the veteran's back pain.  The VA examination report 
diagnosed chronic acquired low back disability, and 
interestingly, the sacralization which was previously felt to 
exist based on X-ray in service was not reported on 
interpretation of VA X-rays.    These factors raise the 
question of whether the veteran has a congenital verses an 
acquired back disability, and, whether, if it is a congenital 
back disability, it became chronically worse due to service.  

Since the claim is well grounded, VA's duty to assist has 
been triggered, and a VA examination which fulfills that duty 
to assist must be conducted, as ordered below.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be contacted by 
the RO and requested to provide the 
names, addresses and approximate dates 
of treatment for all VA and non-VA 
health care providers who have treated 
him for back problems.  With any 
necessary authorization, the RO should 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
have not previously been associated with 
the claims folder.  Once received, these 
records should be associated with the 
veteran's claims folder.

2.  A VA orthopedic examination shall be 
conducted.  The orthopedist must review 
the veteran's claims folder and examine 
the veteran.  Any diagnostic studies 
deemed to be necessary by the examiner 
should be undertaken.  Thereafter, the 
examiner must provide an opinion with 
reasons given, as follows:  (1)  Does 
the veteran have a congenital or 
developmental back disability?  If so, 
did it become worse due to service?  (2) 
Does the veteran have an acquired back 
disability?  If so, when did it have its 
onset?

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for low back 
disability.  If the veteran's claim is 
not granted, he should be issued a 
supplemental statement of the case and 
be given an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


